DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takizawa et al (US 2016/0147154 A1).  With respect to applicant’s claims 1-4 and 6, the composition of Example 2-15 of Table 2 on page 118 of Takizawa et al and the method in which it was used in [0668] to [0673] are a species of composition and method anticipating applicant’s invention wherein C-13 is 

    PNG
    media_image1.png
    230
    527
    media_image1.png
    Greyscale
in [0608], P-14 is 
    PNG
    media_image2.png
    420
    489
    media_image2.png
    Greyscale
from page 104.  The examiner notes that in the P-14 resin is posses of an polar group decomposed due to the generation of an acid  from [0066]  which above is the middle repeating unit.   With respect to applicant’s claims 1 and 3-7, the Examples 2-7 and 2-9 of Table 2 on page 118 of Takizawa et al and the method in which they were used in [0668] to [0673] are  species of composition and method anticipating applicant’s invention wherein C-19 and C-20 are 
    PNG
    media_image3.png
    539
    512
    media_image3.png
    Greyscale
 and are compounds anticipating the compound of applicant’s invention with respect to claim 7.  The  resins P-9 and P-7 are 
    PNG
    media_image4.png
    493
    521
    media_image4.png
    Greyscale
 of 
    PNG
    media_image5.png
    551
    523
    media_image5.png
    Greyscale
 from page 103 of Takizawa et al and the acid generators are from page 77 of Takizawa et al.
    PNG
    media_image6.png
    153
    526
    media_image6.png
    Greyscale
and from page 84 
    PNG
    media_image7.png
    292
    505
    media_image7.png
    Greyscale
.

Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crivello et al (US 5,463,084).  With respect to applicant’s claim 7, Crivello et al in col. 11, Table 1, set forth Monomers 2, 3, 4, 14, 15 and 16 which are species of applicants’ compound wherein s1=1, t1=1, L1=-CH2-, X1=-O- or *-CO-O- and R1 is one of the following : 
    PNG
    media_image8.png
    63
    279
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    88
    111
    media_image9.png
    Greyscale
 or 

    PNG
    media_image10.png
    450
    429
    media_image10.png
    Greyscale
 and R2 is CH3CH2-and u1=1 and n=2.  “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).

Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musa (US 2006/0025542 A1).  With respect to applicant’s claim 7, Compounds II, III and IV of Musa are species of compound anticipating applicants’ invention.  In Musa, see particularly [0029] to [0034] and 
    PNG
    media_image11.png
    186
    519
    media_image11.png
    Greyscale
,
    PNG
    media_image12.png
    256
    524
    media_image12.png
    Greyscale
 and 
    PNG
    media_image13.png
    405
    488
    media_image13.png
    Greyscale
.  “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).

Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura et al (US 5,981,616).  With respect to applicant’s claim 7, Yamamura et al disclose several compounds which are species of applicant’s invention.  Some of these compounds of Yamamura et al are Compounds (13), ((14) and (15) set forth in lines 31 to 68 of col. 7 as follows:  
    PNG
    media_image14.png
    365
    522
    media_image14.png
    Greyscale
.  In col. 6, lines 45 to col. 7,  line 15, Yamamoto et al disclose other oxetane compounds which are species of applicants’ invention and thus anticipating applicant’s invention as set forth in their claim 7.  Some of these are as follows:
    PNG
    media_image15.png
    61
    589
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    109
    678
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    102
    648
    media_image17.png
    Greyscale
.  “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).

Claim(s) 7 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al (US 2011/0123936 A1) as evidenced by Kong et al (US 2014/0209951 A1).  Hori et al (US 2011/0123936 A1) disclose resist composition In Table 2 Example 9 wherein C-3 is OXIPA which  Kong et al (US 2104/0209951 A1) in [0093] disclosed as another product name for OX-3  which in Table 2 page 13 of Kong et al is as follows: 
    PNG
    media_image18.png
    257
    740
    media_image18.png
    Greyscale
 and a species of applicant’s compound in applicant’s claim 7.  It is noted that this composition does not have an acid generator present but does have present a polymer with an acid labile group as indicated in [0035] with respect to p-t-butoxystyrene being used to make the B-1 resin of [0167] of Hori et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al (US 2016/0147154 A1).  With respect to applicants’ claims 1-7, Takizawa et al teach methods of pattern formation using resin active light-sensitive or radiation-sensitive resin compositions comprised of resin (A) and a crosslinking agent (C) wherein resin (A) has repeating units of formula (I) and any one selected from the group consisting of Formula (II), Formula (III) and Formula (IV) and wherein the crosslinking agent (C) is inclusive as choice of those compounds having oxirane ring or an oxetane ring as set forth in [0024] of Takizawa et al.  In Takizawa et al, see particularly [0017] to [0022].  In [0066], Takizawa et al teach that the repeating units represented by any of Formulas (II), (III) or (IV), are each possessed of moieties  that are decomposable under the action of acid to form a polar group and that this produces a polar group that when the crosslinking reaction occurs proceeds more efficiently.  Thus, the compositions of Takizawa et al are comprised of a genus of resin including a structural unit having an acid labile group. The composition of Example 2-15 of Table 2 on page 118 of Takizawa et al and the method in which it was used in [0668] to [0673] are a species of composition and method with a 
    PNG
    media_image1.png
    230
    527
    media_image1.png
    Greyscale
 and the Examples 2-7 and 2-9 of Table 2 on page 118 of Takizawa et al and the method in which they were used in [0668] to [0673] are  species of composition and method anticipating applicant’s invention wherein C-19 and C-20 are 
    PNG
    media_image3.png
    539
    512
    media_image3.png
    Greyscale
  Thus, the use of oxirane or oxetane crosslinkers in the compositions of Takizawa et al would have been obvious s thus making obvious to use any of the species of each crosslinker set forth on pages 70-73 in the compositions for the methods taught by Takizawa et al. With respect to the addition of an photoacid generator to the compositions of Takizawa et al, in [0433] to [0437], they teach the preference of having present a compound (B) that generates an acid by active light or radiation  

    PNG
    media_image19.png
    742
    304
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    148
    562
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    542
    494
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    127
    481
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    205
    490
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    126
    527
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    195
    518
    media_image25.png
    Greyscale
3 
    PNG
    media_image26.png
    280
    498
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    149
    523
    media_image27.png
    Greyscale
 
    PNG
    media_image28.png
    463
    531
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    213
    492
    media_image29.png
    Greyscale
 
    PNG
    media_image30.png
    203
    520
    media_image30.png
    Greyscale
 
    PNG
    media_image31.png
    275
    525
    media_image31.png
    Greyscale
 
    PNG
    media_image32.png
    279
    537
    media_image32.png
    Greyscale
 
    PNG
    media_image33.png
    258
    513
    media_image33.png
    Greyscale
 
    PNG
    media_image34.png
    773
    499
    media_image34.png
    Greyscale
 
    PNG
    media_image35.png
    495
    529
    media_image35.png
    Greyscale
 
    PNG
    media_image36.png
    493
    504
    media_image36.png
    Greyscale
 
    PNG
    media_image37.png
    498
    512
    media_image37.png
    Greyscale
 
    PNG
    media_image38.png
    479
    522
    media_image38.png
    Greyscale
.  With respect to applicants’ claim 5, the use of any of these explicit examples of acid generator in the compositions of Takizawa et al to generate an acid as disclosed would have been prima facie obvious.  In Takizawa et al also see particularly [0481] to [0483]..  Thus, with respect to applicant’s claims 1-7, the crosslinkers explicitly disclosed as component (C ), the use of any of the resins set forth by example or within the scope of the subgenus set forth as disclosed above in Takizawa et al for the resin (A) and the additional use of an added acid generator as the optional component (C ) in forming the compositions of Takizawa et al in order to improve fine processing of semiconductor .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hori et al (US 2011/0123936 A1) disclose resist composition In Table 2 Example 9 wherein C-3 is OXIPA which  Kong et al (US 2104/0209951 A1) in [0093] disclosed as another product name for OX-3  which in Table 2 page 13 of Kong et al is as follows: 
    PNG
    media_image18.png
    257
    740
    media_image18.png
    Greyscale
 and a species of applicant’s compound in applicant’s claim 7.  The composition of Example 9 has no acid generator present and is used to coat an a resist patterned layer that was made from a resist composition having present an acid generator.  There is no indication of using an acid generator in the compositions of Table 2 in Hori et al which in view of the manner of their use to react with patterns that still have acid or acid generators present is understandable to those of skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/18/2021